
	
		I
		112th CONGRESS
		1st Session
		H. R. 992
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Levin (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Thompson of California, Mr. Larson of
			 Connecticut, Mr.
			 Blumenauer, Mr. Kind,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create jobs
		  through increased investment in infrastructure, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Building American Jobs Act of
			 2011.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Extension of Build America Bonds.
					Sec. 3. Extension and additional allocations of recovery zone
				bond authority.
					Sec. 4. Exempt-facility bonds for sewage and water supply
				facilities.
					Sec. 5. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					Sec. 6. Allowance of new markets tax credit against alternative
				minimum tax.
					Sec. 7. Extension of tax-exempt eligibility for loans
				guaranteed by Federal home loan banks.
					Sec. 8. Extension of temporary small issuer rules for
				allocation of tax-exempt interest expense by financial
				institutions.
					Sec. 9. Election for refundable low-income housing credit for
				2011.
				
			2.Extension of
			 Build America Bonds
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) is amended by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2012, after January 1,
			 2011,.
			(b)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 is
			 amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2012, after January 1, 2011, in
			 subsection (a), and
					(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA is amended—
					(A)by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2012, after January 1, 2011,,
			 and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						,
				(2)by striking
			 35 percent and inserting the applicable
			 percentage, and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
							
								
									
										In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
										
									
									
										2009 or 201035 percent
										
										201132 percent
										
										201231 percent.
										
									
								
						.
				(d)Current
			 refundings permittedSubsection (g) of section 54AA is amended by
			 adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term qualified
				bond includes any bond (or series of bonds) issued to refund a qualified
				bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
						.
			(e)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) is
			 amended by inserting (including capital expenditures for levees and
			 other flood control projects) after capital
			 expenditures.
			3.Extension and
			 additional allocations of recovery zone bond authority
			(a)Extension of
			 recovery zone bond authoritySection 1400U–2(b)(1) and section
			 1400U–3(b)(1)(B) are each amended by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2011, after January 1,
			 2011,.
			(b)Additional
			 allocations of recovery zone bond authority based on
			 unemploymentSection 1400U–1 is amended by adding at the end the
			 following new subsection:
				
					(c)Allocation of
				2011 recovery zone bond limitations based on unemployment
						(1)In
				generalThe Secretary shall
				allocate the 2011 national recovery zone economic development bond limitation
				and the 2011 national recovery zone facility bond limitation among the States
				in the proportion that each such State’s 2009 unemployment number bears to the
				aggregate of the 2009 unemployment numbers for all of the States.
						(2)Minimum
				allocationThe Secretary
				shall adjust the allocations under paragraph (1) for each State to the extent
				necessary to ensure that no State (prior to any reduction under paragraph (3))
				receives less than 0.9 percent of the 2011 national recovery zone economic
				development bond limitation and 0.9 percent of the 2011 national recovery zone
				facility bond limitation.
						(3)Allocations by
				States
							(A)In
				generalEach State with respect to which an allocation is made
				under paragraph (1) shall reallocate such allocation among the counties and
				large municipalities (as defined in subsection (a)(3)(B)) in such State in the
				proportion that each such county’s or municipality’s 2009 unemployment number
				bears to the aggregate of the 2009 unemployment numbers for all the counties
				and large municipalities (as so defined) in such State.
							(B)2011 allocation
				reduced by amount of previous allocationEach State shall reduce
				(but not below zero)—
								(i)the amount of the 2011 national recovery
				zone economic development bond limitation allocated to each county or large
				municipality (as so defined) in such State by the amount of the national
				recovery zone economic development bond limitation allocated to such county or
				large municipality under subsection (a)(3)(A) (determined without regard to any
				waiver thereof), and
								(ii)the amount of the 2011 national recovery
				zone facility bond limitation allocated to each county or large municipality
				(as so defined) in such State by the amount of the national recovery zone
				facility bond limitation allocated to such county or large municipality under
				subsection (a)(3)(A) (determined without regard to any waiver thereof).
								(C)Waiver of
				suballocationsA county or municipality may waive any portion of
				an allocation made under this paragraph. A county or municipality shall be
				treated as having waived any portion of an allocation made under this paragraph
				which has not been allocated to a bond issued before May 1, 2011. Any
				allocation waived (or treated as waived) under this subparagraph may be used or
				reallocated by the State.
							(D)Special rule for
				a municipality in a countyIn the case of any large municipality
				any portion of which is in a county, such portion shall be treated as part of
				such municipality and not part of such county.
							(4)2009
				unemployment numberFor purposes of this subsection, the term
				2009 unemployment number means, with respect to any State, county
				or municipality, the number of individuals in such State, county, or
				municipality who were determined to be unemployed by the Bureau of Labor
				Statistics for December 2009.
						(5)2011 national
				limitations
							(A)Recovery zone
				economic development bondsThe 2011 national recovery zone economic
				development bond limitation is $10,000,000,000. Any allocation of such
				limitation under this subsection shall be treated for purposes of section
				1400U–2 in the same manner as an allocation of national recovery zone economic
				development bond limitation.
							(B)Recovery zone
				facility bondsThe 2011
				national recovery zone facility bond limitation is $15,000,000,000. Any
				allocation of such limitation under this subsection shall be treated for
				purposes of section 1400U–3 in the same manner as an allocation of national
				recovery zone facility bond
				limitation.
							.
			(c)Authority of
			 State To waive certain 2009 allocationsSubparagraph (A) of section 1400U–1(a)(3)
			 is amended by adding at the end the following: A county or municipality
			 shall be treated as having waived any portion of an allocation made under this
			 subparagraph which has not been allocated to a bond issued before May 1, 2011.
			 Any allocation waived (or treated as waived) under this subparagraph may be
			 used or reallocated by the State..
			4.Exempt-facility bonds
			 for sewage and water supply facilities
			(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity bonds
				(1)In
			 generalParagraph (3) of section 146(g) is amended by inserting
			 (4), (5), after (2),.
				(2)Conforming
			 amendmentParagraphs (2) and (3)(B) of section 146(k) are both
			 amended by striking (4), (5), (6), and inserting
			 (6).
				(b)Tax-Exempt
			 issuance by Indian tribal governments
				(1)In
			 generalSubsection (c) of section 7871 is amended by adding at
			 the end the following new paragraph:
					
						(4)Exception for
				bonds for water and sewage facilitiesParagraph (2) shall not apply to an exempt
				facility bond 95 percent or more of the net proceeds (as defined in section
				150(a)(3)) of which are to be used to provide facilities described in paragraph
				(4) or (5) of section
				142(a).
						.
				(2)Conforming
			 amendmentParagraph (2) of section 7871(c) is amended by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.
			5.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
			(a)In
			 generalClause (vi) of
			 section 57(a)(5)(C) is amended—
				(1)by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2011, after January 1, 2011,,
			 and
				(2)by striking
			 Exception for bonds issued in
			 2009 and 2010 in the heading and inserting
			 Temporary
			 exception.
				(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) is amended—
				(1)by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2011, after January 1, 2011,,
			 and
				(2)by striking
			 Tax exempt interest on bonds
			 issued in 2009 and 2010 in the heading and inserting
			 Temporary exclusion of tax
			 exempt bond interest.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.
			6.Allowance of new
			 markets tax credit against alternative minimum tax
			(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4) is amended by redesignating clauses (v) through (ix) as
			 clauses (vi) through (x), respectively, and by inserting after clause (iv) the
			 following new clause:
				
					(v)the credit determined under section 45D,
				but only with respect to credits determined with respect to qualified equity
				investments (as defined in section 45D(b)) initially made before January 1,
				2012,
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined with respect to qualified equity investments (as defined in section
			 45D(b) of the Internal Revenue Code of 1986) initially made after the date of
			 the enactment of this Act.
			7.Extension of
			 tax-exempt eligibility for loans guaranteed by Federal home loan banks
			(a)In
			 generalClause (iv) of
			 section 149(b)(3)(A) is amended by inserting or during the period
			 beginning on the date of the enactment of the Building American Jobs Act of 2011 and
			 ending on December 31, 2011, after December 31,
			 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.
			8.Extension of
			 temporary small issuer rules for allocation of tax-exempt interest expense by
			 financial institutions
			(a)In
			 generalClauses (i), (ii),
			 and (iii) of section 265(b)(3)(G) are each amended by striking or
			 2010 and inserting , 2010, or 2011.
			(b)Conforming
			 amendmentSubparagraph (G) of section 265(b)(3) is amended by
			 striking and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
			9.Election for
			 refundable low-income housing credit for 2011
			(a)In
			 generalSection 42 is amended by
			 redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
				
					(n)Election for
				refundable credits
						(1)In
				generalThe housing credit
				agency of each State shall be allowed a credit in an amount equal to such
				State’s 2011 low-income housing refundable credit election amount which shall
				be payable by the Secretary as provided in paragraph (5).
						(2)2011 low-income
				housing refundable credit election amountFor purposes of this
				subsection, the term 2011 low-income housing refundable credit election
				amount means, with respect to any State, such amount as the State may
				elect which does not exceed 85 percent of the product of—
							(A)the sum of—
								(i)100 percent of the
				State housing credit ceiling for 2011 which is attributable to amounts
				described in clauses (i) and (iii) of subsection (h)(3)(C), and
								(ii)40 percent of the
				State housing credit ceiling for 2011 which is attributable to amounts
				described in clauses (ii) and (iv) of such subsection, multiplied by
								(B)10.
							(3)Coordination
				with non-refundable creditFor purposes of this section, the amounts
				described in clauses (i) through (iv) of subsection (h)(3)(C) with respect to
				any State for 2011 shall each be reduced by so much of such amount as is taken
				into account in determining the amount of the credit allowed with respect to
				such State under paragraph (1).
						(4)Special rule for
				basisBasis of a qualified low-income building shall not be
				reduced by the amount of any payment made under this subsection.
						(5)Payment of
				credit; use to finance low-income buildingsThe Secretary shall pay to the housing
				credit agency of each State an amount equal to the credit allowed under
				paragraph (1). Rules similar to the rules of subsections (c) and (d) of section
				1602 of the American Recovery and Reinvestment Tax Act of 2009 shall apply with
				respect to any payment made under this paragraph, except that such subsection
				(d) shall be applied by substituting January 1, 2013 for
				January 1,
				2011.
						.
			(b)Conforming
			 amendmentSection 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 42(n),
			 after 36A,.
			
